department of the treasury washington d c tax_exempt_and_government_entities_division date war dollar_figure contact person id number telephone number t -b2 employer_identification_number legend m n dear applicant this is in response to m’s letter dated date requesting the following rulings whether the formation of n by m the activities of n and m’s continued relationship with n will not have an adverse impact on n’s tax-exempt status under sec_501 of the code whether m’s ownership of all the capital stock of n will not cause the revocation of and will not jeopardize nor affect m’s recognition of exemption from federal_income_tax under sec_501 of the code whether the transfer of the ownership rights in the software and the reimbursement of the cost of employees supplies etc will result in unrelated_business_taxable_income to m under sec_511 through of the code whether the stock_dividends to be declared and paid_by n to m will jeopardize the tax exempt status of m under sec_501 of the code or result in unrelated_business_income under sec_512 and sec_512 of the code mis recognized as exempt from federal_income_tax under sec_501 of the code and is a publicly supported charity m’s purpose is to improve the quality of life of the elderly by operating a multi-service geriatric center m receives substantial funding from the department of health and human services department for the aging m is required to track the many services that it provides to the elderly and make reports to its funding sources m’s computer department has developed software for this purpose m is now planning to market this software through a for-profit subsidiary n n will issue all of its capital stock in exchange for m’s transfer of all of its rights title and interest in the software and technology initial directors of n only one member out of the initial five members of n no additional stock will be issued m will own of n m will select the will be a director or employee of m some employees will be transferred from m to n into separate office space that is controlled by once the software is sold to a third party and it becomes financial feasible sec_501 of the code provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable and educational_purposes no part of the net_earnings of which inures to the benefit of any individual sec_1 c -1 a of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section an organization that fails to meet either the organizational or the operational_test is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for one or more exempt purposes if more than an insubstantial part of its activities is not in furtherance of a purpose described in sec_501 of the code sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet these requirements it is necessary for an organization to establish that itis not organized or operated for the benefit of private interests such as designated individuals the creator or his family sharehoiders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations states that the term charitable is used in sec_501 of the code in its generally accepted legal sense such terms includes relief of the poor and distressed or the underprivileged advancement of religion advancement of education or science erection or of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and to combat community deterioration and juvenile delinquency iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency sec_1 c -1 e of the regulations provides that an organization may meet the requirements of sec_501 of the code although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size of the trade_or_business which are in furtherance of one or more exempt purposes sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations otherwise exempt from federal_income_tax under sec_501 o sec_512 of the code provides that the term unrelated_business_taxable_income means gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less certain deductions and modifications sec_512 of the code provides that dividends are excluded from the unrelated_business_taxable_income sec_512 of the code provides for special rules for controlled entities for amounts that would not be included in unrelated_business_taxable_income by operation of sec_512 or which are excluded by operation of sec_512 or nevertheless may be included in unrelated_business_taxable_income under sec_512 sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function forming the basis for its exemption under sec_501 m will own the software was developed by m the information submitted shows that m will be creating a separate for-profit organization n to market software to other organizations n will be funded by selling stock to m any dividends that are declared by n will be paid only to m n will be operated as a separate_entity with separate facilities and employees initially there will only be one common board_of director between m and n a third party and it becomes financial feasible some employees will be transferred from m to n into separate office space that is controlled by n these above activities are related to separating the software from m to n and are incidental to m's exempt purposes all the income from the sale of the software will be received by m’s controlled for-profit organization n n will be paying tax on this income and will not be receiving any special deduction of income from m to avoid paying tax on this income once the software is sold to of the stock of n accordingly we rule as follows the formation of n by m the activities of n and m's continued relationship with n_ not have an adverse impact on n’s tax-exempt status under sec_501 of the code will m’s ownership of all the capital stock of n will not cause the revocation of and will not jeopardize nor affect m’s recognition of exemption from federal_income_tax under sec_501 of the code the transfer of the ownership rights in the software and the reimbursement of the cost of employees supplies etc will not result in unrelated_business_taxable_income to m under sec_511 through of the code the stock_dividends to be declared and paid_by n to m will not jeopardize the tax exempt status of m under sec_501 of the code or result in unrelated_business_income under sec_512 and sec_512 of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent we are informing the ep eo key district_office of this ruling because this letter could help resolve any questions about m’s exempt status m should keep it in its permanent records if therecare any questions about reporting requirements or about excise employment or other federal taxes please contact the toll free number or send correspondence to the following address internal_revenue_service ep eo customer service p o box here are any immediate questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter ep eo customer service office at a sincerely michael seto acting manager exempt_organizations technical branch
